Citation Nr: 0825492	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Thereafter, the veteran's claims file 
was transferred to the RO in San Juan, Puerto Rico.  In a 
November 1997 decision, the Board denied entitlement to 
service connection for PTSD.  The veteran appealed the denial 
of this claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 1998 order, the Court 
vacated and remanded the Board's decision for further 
development.

In a March 2002 decision, the Board denied service connection 
for PTSD.  A February 2003 Court order vacated and remanded 
the Board's March 2002 decision for further development 
finding that the veteran was provided inadequate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The Board 
remanded the case for further development in September 2003.

In a June 2004 decision, the Board again denied service 
connection for PTSD.  An August 2005 Court order vacated and 
remanded the Board's June 2004 decision for further 
development finding that the RO failed to obtain records 
referred to in a June 2001 letter, as well as the failure to 
obtain other records, which would be pertinent in verifying 
the veteran's three stressors.

The Board remanded the case for additional development in 
February 2006.  The requested development has since been 
completed.  A hearing was held at the Board before the 
undersigned Veterans Law Judge in April 2008.  The case is 
now ready for appellate review.  



FINDINGS OF FACT

The preponderance of the evidence shows that the veteran does 
not currently have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide certain notices to the veteran, 
and to assist him with the development of evidence pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2004 and July 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  In addition, a letter issued in 
November 2007 included information regarding the assignment 
of initial ratings and effective dates.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board has noted that 
the veteran's claim predated the enactment of the Veterans 
Claims Assistance Act of 2000.  As a result, he was not 
provided notification letters until after the initial 
adjudication of the claim.  However, he has not claimed any 
prejudice as a result of the timing of the letters and it 
appears that no prejudice occurred.  After the issuance of 
the letters, he was afforded an appropriate period of time to 
submit any relevant evidence, and his claim was subsequently 
readjudicated.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  In 
accordance with instructions contained in a Joint Motion 
dated in July 2005, the RO made efforts to obtain copies of 
additional records from a hospitalization in service at the 
106th General Hospital in Japan by contacting the National 
Personnel Records Center, but the center responded in 
November 2006 that they had no additional service medical 
records.  Regarding a request in the Joint Motion that the VA 
attempt to obtain additional treatment records from a Jersey 
City Veterans Center, the Board notes that the RO wrote to 
the veteran in requesting additional information to be used 
in obtaining such records, but he did not respond.  The RO 
has also completed all appropriate stressor development.  The 
veteran was also afforded another examination by the VA, but 
the report shows that he failed to cooperate.  The United 
States Court of Appeals for Veterans Claims has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran alleges that the death of a hometown friend in 
Vietnam and his own injury from a "punji stick" caused his 
PTSD.  He also alleges that he was a combatant while 
stationed in Vietnam and witnessed many casualties and 
experienced firefights and incoming mortar rounds.  During 
the hearing held in April 2008 before the undersigned 
Veterans Law Judge, the veteran testified that he believed 
that he had developed post-traumatic stress disorder as a 
result of his service in Vietnam.  

The veteran's service medical records reflect left leg and 
ankle complaints in late 1965, prior to his arrival in 
Vietnam in January 1966.  It was noted that he had fallen in 
December 1965, while on leave in Puerto Rico, necessitating 
treatment.  The records show that he was hospitalized on 
March 15, 1966 for a left ankle injury.  According to a 
hospital admission record, the veteran's injury occurred 
after he fell down some stairs in the company area in An Khe.  
He was hospitalized for several weeks thereafter for a 
possible fracture of the left foot; and aspiration of a left 
foot hematoma.  He was admitted to the 106th General Hospital 
in Japan for further treatment on his lower left extremity in 
late March 1966, until at least June 1966.  No mention was 
made at that time of a puncture wound to the foot.  He had 
initially arrived in Vietnam in January 1966, and returned to 
the United States in July 1966.  Service medical records show 
no complaints, findings, treatment or diagnoses associated 
with a left foot puncture wound or psychiatric complaints, 
despite the veteran's claims.

The veteran's service personnel records confirm that he 
served with the Headquarters Company, 1st Battalion, 35th 
Infantry while in Vietnam.  His Military Occupational 
Specialty (MOS) was listed as infantry indirect fire crewman.  
There is no indication that he received any combat awards or 
the Purple Heart.

A submitted April 1966 newspaper article reports on the 
interment of a serviceman who died in Vietnam at the age of 
25.

A December 1967 VA medical examination report shows the 
veteran reported sustaining a left ankle fracture in March 
1966, but made no mention of being injured by a booby trap.

VA treatment records, dating from March 1973 to March 1981, 
show the veteran initially reported that he injured his left 
foot when he stepped on a bamboo booby trap in Vietnam during 
treatment for thrombophlebitis in March 1973.

During an August 1982 personal hearing, the veteran testified 
that he sustained a foot fracture when he stepped on a bamboo 
booby trap during combat.  He claimed the injury occurred 
nine months after he was stationed in Vietnam.

A June 1990 VA psychology evaluation indicated that 
psychiatric testing results were "consistent with a 
psychodiagnostic impression of a combat-related PTSD."  No 
specific stressors were identified.

A July 1990 private psychiatric examination report shows the 
veteran reported his problems began four years before with 
the divorce from his wife.  The examiner diagnosed chronic 
undifferentiated schizophrenia and schizotypal personality.  
An October 1990 Social Security Administration (SSA) 
psychiatric examination indicates the veteran had a 
schizophrenic psychosis of recent onset.  The diagnosis was 
paranoid schizophrenia.  SSA records reflect that the veteran 
was awarded disability benefits in 1990 primarily due to 
schizophrenia.  No other psychiatric disorder was diagnosed.

In a November 1990 written statement, the veteran claimed he 
injured his foot while in a rest area.  He stated that he 
fired 81-millimeter mortars during his service in Vietnam and 
witnessed three soldiers' deaths when a grenade exploded 
while they were cleaning their weapons.  He also stated that 
a friend from his hometown, later identified as "V.," was 
killed when he was shot in the mouth while he and the veteran 
were in a helicopter in Vietnam.

The veteran was afforded a VA psychiatric examination in 
December 1990.  He stated that during his nine months of 
service in Vietnam, he participated in firefights and was 
exposed to incoming mortars and artillery.  He reported 
having witnessed many casualties, including civilians.  When 
asked to provide details of specific combat stressors, he was 
reported to have become sullen and tearful, remaining silent.  
His responses were characterized as very sparse and evasive. 
He stated he was not wounded in combat, but injured his left 
foot in a fall.  The examiner diagnosed severe PTSD.

During his June 1992 personal hearing, the veteran testified 
that when he arrived in Vietnam, he found out "Sgt. V.," a 
friend from his hometown, had died in combat.  He was unable 
to identify V.'s unit, or supply his first name.  Sometime 
after learning of the death, he was riding in a convoy that 
was ambushed and, seeking cover, he fell into a hole where 
his left foot was injured by a "punji stick."  He testified 
that he was in Vietnam for six months prior to his foot 
injury and that he spent Christmas in Vietnam.  A childhood 
friend testified that he remembered the veteran was sent to 
Vietnam in Christmas 1965 and that he again saw the veteran 
in June or July 1966 when the veteran told him that he had 
injured his foot on a booby trap.

A September 1992 VA psychiatric examination, conducted by a 
board of three psychiatrists, notes that the veteran 
repeatedly mentioned the death of his close friend (whose 
name he could not recall), and nightly visits of his deceased 
father. After examining the veteran and reviewing the 
evidence in his claims file, the board of psychiatrists noted 
that the veteran tried to present a sicker picture of himself 
than previously described.  The psychiatrists diagnosed an 
unspecified mental disorder.

In an April 1995 written statement, the veteran stated that 
he was fighting alongside "Sgt. V." when he died and the 
veteran was wounded.  They were both riding in a truck convoy 
when they came under attack.  The veteran also stated they 
were both in the same company at the time.  The veteran 
submitted a DD Form 1300 Report of Casualty for the veteran's 
alleged friend, indicating he died on March [redacted], 1966, 
as a result of gunshot wound received in hostile ground 
action.

An April 1995 statement from Jesus Infanson Ochoteci, M.D., 
indicates he had treated the veteran on several occasions 
since 1992 for psychiatric disabilities.  According to Dr. 
Ochoteci, the veteran's symptoms supported a diagnosis of 
PTSD.  No specific stressors were listed; the veteran was 
described as a "Vietnam Conflict" veteran.

An October 1995 VA psychiatric examination report conducted 
by a board of two psychiatrists shows the examiners reviewed 
the veteran's claims folder and medical history.  The veteran 
reported that he and V. came under hostile fire while they 
were riding in a military vehicle, and that V. was shot while 
seeking cover.  After interviewing the veteran, the 
psychiatrists concluded that his symptoms did not support a 
diagnosis of PTSD; rather, "a typical psychotic picture" was 
evident.  Subsequent to reviewing the December 1995 VA social 
and industrial survey, the examiners concluded that a 
diagnosis of undifferentiated schizophrenic disorder was 
warranted.

The December 1995 VA social and industrial survey shows that 
the veteran stated that he stayed home most of the time and 
had limited social interaction because of his psychiatric 
conditions.  He did not visit his relatives in the area.  
However, one of the veteran's neighbors stated that he 
visited his sister in the area, driving himself in his car, 
shopped, and did household chores.

In December 1999, the VA physician who initially examined the 
veteran in December 1990 and diagnosed PTSD, reviewed the 
claims file and subsequent medical history.  The physician 
noted that at the time of the previous examination, the 
veteran had denied being wounded in combat, although he spoke 
in general of being exposed to mortars and artillery, 
witnessing casualties, and injuring his leg.  The 
psychiatrist stated that the PTSD diagnosis had been based on 
the veteran's description of his symptoms.  The physician 
opined that the veteran's inability at the time of 
examination to give details regarding specific combat 
stressors prevented a conclusion of causal nexus between his 
symptomatology and his "combat" experience and further opined 
that a clear medical diagnosis of PTSD was not warranted at 
the time of the examination.

In June 2001, a report from the U.S. Armed Services Center 
for Research of Unit Records ("Records Center") was received 
concerning the veteran's claimed stressors.  According to the 
report, a serviceman, P. V., was killed by small arms fire in 
Vietnam on March 15th, 1966.  His rank was E-3 (Private First 
Class) and he served in Company A, 1st Battalion, 35th 
Infantry.

During a July 2001 VA psychiatric examination, it was noted 
that the veteran had had no psychiatric hospitalizations but 
had received psychiatric care.  He selectively answered 
questions and concentrated his speech "on soldiers" and his 
"alleged PTSD."  The examiner commented that the veteran was 
very conscious in presenting memory problems, which were 
selective.  The examiner noted that the veteran was receiving 
Social Security disability benefits for schizophrenia.

After examining the veteran and thoroughly reviewing the 
claims file, the VA examiner stated that the veteran did not 
meet the diagnostic criteria for PTSD.  Malingering and 
antisocial personality were diagnosed instead.  The examiner 
pointed out that the veteran's stressor, the death of V., 
occurred on a day when he injured his ankle, but not in 
combat.  Other inconsistent statements were noted, such as 
his reports that he stayed in his room all day versus his 
statement that he had "drastic reactions" when seeing 
National Guard convoys when traveling by car.  The examiner 
opined that the veteran was claiming situations, history and 
details of service, which were contradictory to the official 
reports in the records.  He stated that the veteran's intent 
was to gain benefits, and noted that the earlier diagnosis of 
PTSD was clarified as being erroneous by the examiner who 
rendered it.

The Board remanded the case for additional development of 
stressors in February 2006 pursuant to instructions contained 
in a Joint Motion dated in July 2005.  The RO subsequently 
obtained various service records such as duty officer's logs, 
as well as a memorandum from the JSRRC regarding stressors.  
The RO later prepared a list of stressors which were viewed 
as having been confirmed, and requested another VA 
psychiatric examination.   

The report of a psychiatric examination conducted by the VA 
in August 2007 reflects that the examiner noted that the 
veteran reported symptoms such as being confused since 
leaving Vietnam; having severe forgetfulness on a daily 
basis; and having a depressed mood and feeling persecuted.  
Regarding his education, the veteran reported that he did not 
remember.  Regarding his family structure and the environment 
where he was raised, the veteran stated that he did not 
remember.   Regarding the quality of peer relationships and 
social adjustment, the veteran said that he did not remember.  
Regarding his performance in school, the veteran indicated 
that he did not remember.  Regarding the types of jobs he had 
held, the veteran stated that he did not remember.  Regarding 
whether there were issues with alcohol use or substance 
abuse, the veteran stated that he did not remember.  The 
veteran reported that he was in the Army, but did not 
remember his rank at discharge.  The veteran reported that he 
had an occupational specialty of infantry, and did not 
remember his decorations and awards.  He reported having had 
combat experience, and said that he sustained combat wounds.  
He specified that he fell in a trap and receive trauma to the 
left foot.  He also stated that during an ambush, his friends 
Pedro and Lee died.  He further stated that he saw many 
people in the rice paddy fields die.  

On mental status examination, it was noted that the veteran 
was neatly groomed, restless, his speech was spontaneous, and 
he was guarded and nervous with a constricted affect.  He did 
not cooperate with tests of attention such as spelling a 
word.  He did not cooperate regarding assessment of thought 
process and thought content.  He also did not cooperate in 
assessments of judgment, intelligence, insight, and memory.  

The examiner concluded that diminished effort was strongly 
suspected on the basis of observations and tests.  It was 
furthers stated that since the patient showed diminished 
effort in these short screening tests, it was very unlikely 
that he would cooperate in a more extensive four hour 
neuropsychological evaluation.  An Axis I diagnosis was 
deferred, and it was again noted that the veteran did not 
cooperate with the evaluation of with the neuropsychological 
screening and testing.  

During the hearing held in April 2008, the veteran testified 
that he had been in the infantry in Vietnam, and was in an 
area with a lot of combat and saw his best buddy get killed.  
He said that since then he had not been well and had been 
under psychiatric evaluation.  He recounted having feelings 
of suicide, and being treated with thorazine.  The veteran 
stated that he was currently taking medication for PTSD.  The 
veteran denied that he failed to cooperate at the recent VA 
examination.  The veteran also encountered that he first 
sought medical treatment three years after separation from 
service.  Later in the hearing, however, the veteran stated 
that the first time he received treatment was in 1987.  The 
veteran's wife presented her own testimony describing the 
veteran's psychiatric symptoms such as nightmares and 
startling easily.  

Finally, the veteran has submitted a written statement dated 
in June 2008 from Dr. J. A. Juarbe.  He stated that the 
veteran had a history of having been under fire a lot and 
being wounded in combat when he fell into a bamboo trap.  The 
veteran reported having continuous nightmares.  He concluded 
that the veteran suffered from chronic and severe PTSD that 
was directly related to the traumatic war experience in 
Vietnam.   

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for post-traumatic stress 
disorder.  The Board finds that the weight of the medical 
evidence which has been obtained reflects that the veteran 
does not currently have post-traumatic stress disorder.  In 
this regard, the Board notes that the veteran's psychiatric 
diagnoses have varied over the years, but the most convincing 
psychiatric records reflect diagnoses other than post-
traumatic stress disorder.  In reaching this conclusion, the 
Board has noted that some older VA records and private 
examination reports contain a diagnosis of PTSD.  
Significantly, however, more recent and more extensive 
records of treatment and evaluation reflect that the veteran 
does not have PTSD.  

The Board finds that the reports of the August 2007, July 
2001, October 1995, and September 1992 VA psychiatric 
examinations, as well as the December 1999 memorandum from 
the VA psychiatrist who examined the veteran in December 
1990, and the July and October 1990 private psychiatric 
examinations, are more probative on the question of proper 
psychiatric diagnosis than the June 1990 VA psychological 
assessment, the April 1995 evaluation of Dr. Ochoteci and the 
June 2008 report by Dr. Juarbe.  The VA September 1992 and 
October 1995 psychiatric examinations were completed by three 
and two-member boards, respectively.  Moreover, the October 
1995 and July 2001 VA examiners specifically reviewed the 
veteran's claims files.  Therefore, the examiners' opinions 
and subsequent diagnoses were based on a formal mental status 
examination, as well as consideration of the veteran's 
alleged combat history and his past and present social and 
psychiatric status.  These examiners specifically found that 
the veteran did not have any findings to support a PTSD 
diagnosis.

Likewise, the December 1990 VA examiner, after having an 
opportunity to review the veteran's medical records and 
service records, also concluded that the earlier diagnosis of 
PTSD was not warranted.  Several of the examiners noted the 
inconsistencies in the veteran's reports of his alleged 
stressors. 

On the other hand, review of the June 1990 psychological 
evaluation does not indicate that the veteran's records were 
reviewed and the diagnosis appears to be based on 
psychological testing only.  Moreover, Dr. Ochoteci's April 
1995 evaluation does not discuss any alleged stressors and 
appears to have relied solely on the veteran's history in 
concluding that his symptoms were consistent with a PTSD 
diagnosis.   Similarly, the opinion from Dr. Juarbe appears 
to be superficial in nature, with no extensive discussion of 
the veteran's history or consideration of alternative 
diagnoses.  

The Board is free to favor one medical opinion over another. 
Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board 
concludes that the VA examination reports are the most 
probative medical evidence which is of record.  They were 
based on interview of the veteran plus a thorough review of 
his medical history.  The reports weigh against the claim as 
they shows that the veteran does not have PTSD.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) held that, for the 
purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  In the present case, 
however, the preponderance of the competent medical evidence 
shows that the veteran's symptoms do not support a diagnosis 
of post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


